Campbell, J.,
delivered the opinion of the court.
The widow of Joab Liddell was entitled to the horse and other exempt personalty by virtue of section 1290 of the Code, which governs as to personal property which is exempt from sale under execution or distress. It is true that section 1956 of the Code provides that “ the property exempted by law from sale under execution or attachment shall, on the death of the husband, descend to his widow and children as tenants in common,” and that the word “property” is comprehensive enough to embrace both real and personal property, and was plainly designed to embrace both in this section. But we-have another instance of legislative blundering in adopting-section 1956 as prepared by the codifiers, and also adopting-section 1290 from the Code of 1857, which gives the personal property which is exempt to the widow alone. The only *551proper construction of the two sections is to restrict the word “property” in section 1956-to real property, so as to give full'effoct to section 1290. The debts due to Joab Liddell in his life-time did not belong to his widow, nor to the owners of the fee in the land on which Joab Liddell lived.
Decree reversed, and cause remanded for an account tob e taken on the basis of the right of the heirs of Joab Liddell to have a decree for their share of what was due him at his death, allowing to Ms widow or her representatives a child’s part of his personal estate.